IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20972
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSEPH OMOWALE,
also known as JOSEPH TERRON BENNETT,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-294-1
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Joseph Omowale appeals his guilty-plea conviction under

18 U.S.C. § 922(g)(1) for possession of a firearm by a convicted

felon.   He argues that the factual basis for his guilty plea,

which showed his intrastate possession of a firearm manufactured

outside the state, was insufficient to establish the nexus with

interstate commerce required by 18 U.S.C. § 922(g)(1).    He

surmises, in light of the Supreme Court’s recent decisions in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20972
                                -2-

Jones v. United States, 529 U.S. 848 (2000), United States v.

Morrison, 529 U.S. 598 (2000), and United States v. Lopez, 514

U.S. 549 (1995), that 18 U.S.C. § 922(g)(1) can no longer be

constitutionally “construed to cover the intrastate possession of

a firearm merely because it traveled across state lines at some

point in the past.”   He acknowledges that his claim is foreclosed

by existing Fifth Circuit precedent and states that he raises the

claim solely to preserve it for possible Supreme Court review.

     Omowale’s claim is indeed foreclosed by circuit precedent.

See United States v. Daugherty, 264 F.3d 513, 518 & n.12 (5th

Cir. 2001), cert. denied, 122 S. Ct. 1113 (2002); United States

v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).   Accordingly, the

district court’s judgment is AFFIRMED.